IN THE
             ARIZONA COURT OF APPEALS
                          DIVISION TWO


                      THE STATE OF ARIZONA,
                             Appellee,

                                v.

                    MATTHEW THOMAS SNYDER,
                          Appellant.

                      No. 2 CA-CR 2015-0077
                       Filed October 7, 2016


         Appeal from the Superior Court in Pima County
                      No. CR20131331001
           The Honorable Richard D. Nichols, Judge

           REVERSED; VACATED AND REMANDED


                            COUNSEL

Mark Brnovich, Arizona Attorney General
Joseph T. Maziarz, Section Chief Counsel, Phoenix
By Amy M. Thorson, Assistant Attorney General, Tucson
Counsel for Appellee

Steven R. Sonenberg, Pima County Public Defender
By Erin K. Sutherland, Assistant Public Defender, Tucson
Counsel for Appellant
                        STATE v. SNYDER
                        Opinion of the Court


                             OPINION

Judge Staring authored the opinion of the Court, in which Chief
Judge Eckerstrom and Judge Espinosa concurred.


S T A R I N G, Judge:

¶1           Matthew Snyder was convicted after a jury trial of two
counts of possession of a deadly weapon by a prohibited possessor,
one count of possession of a dangerous drug, and one count of
possession of drug paraphernalia. The trial court sentenced him to
concurrent prison terms, the longest of which was 2.5 years. On
appeal, Snyder challenges the court’s denial of his motion to
suppress evidence obtained during the search of his backpack, the
sufficiency of evidence related to the possession of an antique pistol,
and the jury instructions and testimony related to the operability of
the antique pistol. On the record before us, we conclude the search
of Snyder’s backpack was unconstitutional and reverse the court’s
ruling and vacate Snyder’s convictions and sentences.1

                 Factual and Procedural Background

¶2           When reviewing the denial of a motion to suppress, we
consider only the evidence presented at the suppression hearing,
viewing those facts in the light most favorable to upholding the trial
court’s ruling. See State v. Wyman, 197 Ariz. 10, ¶ 2, 3 P.3d 392, 394
(App. 2000). In January 2013, S.D., a loss-prevention officer at a
Tucson grocery store, observed Snyder select two steaks at the
butcher’s counter, place them in a shopping bag from another store,
and walk towards the exit. Snyder was carrying a backpack, but
S.D. did not see him place anything in it. S.D. confronted Snyder
and, with the help of another person, detained him. During the
confrontation, Snyder suffered a broken knee cap.

      1Because we reverse as a result of the unconstitutional search,
we decline to address Snyder’s remaining arguments, including
those concerning the operability of the antique pistol.


                                  2
                         STATE v. SNYDER
                         Opinion of the Court

¶3            Tucson Police Department (TPD) Officer Ives arrived
approximately ten minutes later in response to a shoplifting
dispatch, and store employees told him Snyder was being held in
the security office. According to Ives, the security office was “oddly
shaped,” consisting of two separate rooms: a smaller one in which
Snyder was detained and a larger one for employees only. Ives
testified there was “either no door” to the smaller room “or the door
was open.”

¶4           At the security office, Ives spoke with S.D., who told
Ives his version of what had taken place. Ives then advised Snyder
of his Miranda2 rights before questioning him. Snyder told Ives he
was about to purchase the steaks when he realized he did not have a
certain “card” he had intended to use to pay for them, and that he
started to walk out of the store to get the card from his car.
Throughout Ives’s questioning, Snyder remained bound in
handcuffs S.D. had placed on him when he was detained.

¶5           After speaking to S.D. and Snyder, Ives decided to
arrest Snyder for shoplifting. Snyder, however, was never arrested
or issued a citation for that offense. Before Ives replaced S.D.’s
handcuffs with his own, he instructed TPD Officer Dave, who had
just arrived, to search Snyder’s backpack. The backpack was in the
other room, an area of the security office designated for employees,
next to the doorway leading into the room where Snyder was
detained. Inside the backpack, Dave found an antique flintlock
pistol, a .22-caliber handgun, a small bag containing “white
crystalline powder that [he] believe[d] to be methamphetamine,”
and several rounds of ammunition.

¶6           Because Snyder had injured his knee during the
confrontation with S.D., paramedics were called, and he was
transported by ambulance to a hospital. Dave took Snyder’s
backpack to the police station. After Snyder was released from the
hospital, he was indicted for the offenses noted above.




      2Miranda   v. Arizona, 384 U.S. 436 (1966).


                                    3
                         STATE v. SNYDER
                         Opinion of the Court

¶7           Snyder moved to suppress the evidence obtained from
the search of his backpack. At the suppression hearing, Snyder
argued he was never placed under arrest by Ives and thus his
backpack could not have been searched incident to arrest. He also
argued no exigent circumstances existed to justify searching the
backpack without a warrant because it was not in an area where he
could reach it and he was in handcuffs throughout the encounter.
The trial court found Snyder had been arrested as of the time the
backpack was searched, but did not rule on whether the search was
a valid search incident to arrest. Rather, the court found the search
“would [have been] inevitable due to the defendant’s property being
searched upon arrest and transport[]” and denied the motion to
suppress. This appeal followed his convictions and sentences. We
have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) and
13-4033(A).

                         Motion to Suppress

¶8          Snyder challenges the suppression ruling on three
bases: he was never placed under arrest, therefore a search of his
backpack could not be justified as a search incident to arrest; even if
he had been placed under arrest, his backpack was not within an
area under his immediate control; and, any search of his backpack
was not inevitable. We review a trial court’s ruling on a motion to
suppress for an abuse of discretion, but we review constitutional
and purely legal issues de novo. State v. Moody, 208 Ariz. 424, ¶ 62,
94 P.3d 1119, 1140 (2004).

Arrest

¶9           Whether an arrest has occurred is a mixed question of
fact and law. See State v. Blackmore, 186 Ariz. 630, 632, 925 P.2d 1347,
1349 (1996). While we defer to the trial court’s factual determinations,
we review its legal conclusion de novo. See id.

¶10          “An arrest is complete when the suspect’s liberty of
movement is interrupted and restricted by the police.” State v.
Winegar, 147 Ariz. 440, 447-48, 711 P.2d 579, 586-87 (1985). Whether
an arrest has occurred is based on an objective view of the evidence,
not the subjective beliefs of the parties. Id. at 448, 711 P.2d at 587


                                   4
                          STATE v. SNYDER
                          Opinion of the Court

(“Indeed, ‘[a] certain set of facts may constitute an arrest whether or
not the officer intended to make an arrest and despite his disclaimer
that an arrest occurred.’”), quoting Taylor v. Arizona, 471 F.2d 848, 851
(9th Cir. 1972) (alteration in Winegar). “The issue turns upon an
evaluation of all the surrounding circumstances to determine
whether a reasonable person, innocent of any crime, would
reasonably believe that he was being arrested.” Id.

¶11             A significant factor in determining whether an arrest
has occurred “is the extent that freedom of movement is curtailed
and the degree and manner of force used.” State v. Ault, 150 Ariz.
459, 464, 724 P.2d 545, 550 (1986). “Another significant factor is the
display of official authority, such that ‘a reasonable person would
. . . not [feel] free to leave.’” Id., quoting Winegar, 147 Ariz. at 448, 711
P.2d at 587. “[H]andcuffing a suspect is an indicia of arrest.” State v.
Rowland, 172 Ariz. 182, 184, 836 P.2d 395, 397 (App. 1992). Giving a
defendant Miranda warnings is also “considered a factor weighing in
favor of concluding that there was an arrest because most people
associate the warnings with arrest.” Id.

¶12           Snyder argues he was not placed under arrest because
the police did not restrict his freedom of movement; rather, “the
only restriction of freedom of movement came from the loss
prevention officer who handcuffed [him] and placed him in the
manager’s office to wait for the police to arrive.” Snyder further
argues there was no indication from either police officer that he was
being placed under arrest and there was no show of authority by
either officer to which he could submit.

¶13          We disagree. Snyder was detained by S.D., placed in
handcuffs, and kept in a separate room located in a security office to
await the police. When Ives arrived, he gave Snyder Miranda
warnings and questioned him about the incident. Then, after
speaking to S.D. and Snyder, Ives replaced S.D.’s handcuffs on
Snyder with his own. Viewing the facts objectively, a reasonable
person would reasonably believe he was being arrested by at least
that point and would not believe he was free to leave. See Ault, 150
Ariz. at 464, 724 P.2d at 550 (“No reasonable person would have




                                     5
                         STATE v. SNYDER
                         Opinion of the Court

believed that he was free to leave the scene at this point.”). The trial
court correctly concluded Snyder had been placed under arrest. 3

Search Incident to Arrest

¶14           Snyder argues the search of his backpack “cannot be
justified as a search incident to arrest because the reasons justifying
a search incident to arrest were not present” and the “backpack was
not in [an] area under his immediate control.” Based on the record
before us, we agree.

¶15          In reviewing a motion to suppress for an alleged Fourth
Amendment violation, “we defer to the trial court’s factual findings,
but we review de novo mixed questions of law and fact and the trial
court’s ultimate legal conclusion.” See Wyman, 197 Ariz. 10, ¶ 5,
3 P.3d at 395. Notably, the state bears the burden of proving the
lawfulness of a search by a preponderance of the evidence. Ariz. R.
Crim. P. 16.2(b). And, “a search must be justified at its inception,
not by what it turns up.” State v. Taylor, 167 Ariz. 439, 440, 808 P.2d
324, 325 (App. 1990).

¶16         The Fourth Amendment prohibits unreasonable
searches. U.S. Const. amend. IV.4 Warrantless “searches conducted


      3At  oral argument, Snyder claimed a distinction exists between
a “de facto” arrest when a reasonable person would believe he was
being arrested, and a “custodial arrest” when a person is actually
taken into custody. Because, as discussed below, we conclude
Snyder’s backpack was not in his immediate control at the time of
his arrest, we need not address whether any such distinction would
affect the rationale for conducting a search incident to arrest.
      4Snyder     also argues the search violated article II, § 8 of the
Arizona Constitution, but “except in cases involving ‘unlawful’
warrantless home entries, Arizona courts have not yet applied
[article II, § 8] to grant broader protections against search and
seizure than those available under the federal constitution.” State v.
Juarez, 203 Ariz. 441, ¶ 14, 55 P.3d 784, 787 (App. 2002). Moreover,
article II, § 8 “has historically been construed as imposing limits on
search and seizure consistent with the prohibitions of the Fourth

                                   6
                         STATE v. SNYDER
                         Opinion of the Court

outside the judicial process, without prior approval by judge or
magistrate, are per se unreasonable . . . subject only to a few
specifically established and well-delineated exceptions.” Katz v.
United States, 389 U.S. 347, 357 (1967). One exception to the warrant
requirement “is a search incident to a lawful arrest.” Arizona v. Gant,
556 U.S. 332, 338 (2009). “The exception derives from interests in
officer safety and evidence preservation that are typically implicated
in arrest situations.” Id.

¶17           An officer is permitted to search a person incident to a
lawful arrest, but the search is circumscribed to “the arrestee’s
person and area ‘within his immediate control,’” that is, “the area
from within which [the arrestee] might gain possession of a weapon
or destructible evidence.” Chimel v. California, 395 U.S. 752, 763
(1969), abrogated on other grounds by Gant, 556 U.S. at 343. The search
is further limited to those “areas in the arrestee’s ‘immediate control’
at the time of arrest.” United States v. Camou, 773 F.3d 932, 937
(9th Cir. 2014) (emphasis added), quoting Gant, 556 U.S. at 339;
see also United States v. Chadwick, 433 U.S. 1, 15 (1977), quoting Preston
v. United States, 376 U.S. 364, 367 (1964) (“[W]arrantless searches of
luggage or other property seized at the time of an arrest cannot be
justified as incident to that arrest either if the ‘search is remote in
time or place from the arrest,’ . . . or no exigency exists.”), abrogated
on other grounds by California v. Acevedo, 500 U.S. 565, 580 (1991). The
limited search allowed by the exception “ensures that the scope of a
search incident to arrest is commensurate with its purposes of
protecting arresting officers and safeguarding any evidence of the
offense of arrest that an arrestee might conceal or destroy.” Gant,
556 U.S. at 339.

¶18           “If there is no possibility that an arrestee could reach
into the area that law enforcement officers seek to search,” the
justifications for the search, officer safety and evidence preservation,
“are absent and the rule does not apply.” Id. And an officer may
not “routinely search[] any room other than that in which an arrest
occurs—or, for that matter, [search] through all the desk drawers or

Amendment.” Id. ¶ 15. We therefore apply Fourth Amendment
jurisprudence here.


                                    7
                         STATE v. SNYDER
                         Opinion of the Court

other closed or concealed areas in that room itself.” Chimel, 395 U.S.
at 763. Thus, in determining the validity of a search incident to a
lawful arrest, we conduct a two-fold inquiry: (1) was the searched
item within the arrestee’s immediate control when he was arrested;
and (2) was the search contemporaneous to the arrest. See State v.
Dean, 206 Ariz. 158, ¶ 29, 76 P.3d 429, 436 (2003). The state must
demonstrate both in order for the exception to apply.

¶19         The state argues Snyder’s backpack was within his
immediate control because it was next to the entrance of the room in
the security office where Snyder was detained. According to the
state, Snyder could have “quickly reached the backpack
(notwithstanding the handcuffs) in order to obtain a weapon or
destroy evidence.” We disagree.

¶20           The evidence presented at the suppression hearing
established that when Ives arrived, Snyder was already in handcuffs
and had been separated from his backpack, which was in another
room. Snyder remained in handcuffs and separated from his
backpack as Ives questioned him and S.D. for the next ten to twenty
minutes. When Ives then decided to arrest him, Snyder was still in
handcuffs and still separated from his backpack.              Thus, the
undisputed evidence established Snyder’s backpack was not within
his immediate control at the time of his arrest. And, given the fact
he was handcuffed at all relevant times, including before his arrest,
under the close supervision of one or more law enforcement officers
during and immediately after his arrest, and suffering from a broken
knee cap as a result of the confrontation with S.D., we see no
possibility Snyder could have reached into the backpack at the time
of his arrest. See Gant, 556 U.S. at 339 (“If there is no possibility that
an arrestee could reach into the area that law enforcement officers
seek to search,” then “the [search-incident-to-arrest] rule does not
apply.”).

¶21         The state relies upon State v. Noles, 113 Ariz. 78,
546 P.2d 814 (1976), to support its argument that the search of
Snyder’s backpack was a valid search incident to arrest. But in
Noles, the defendant was not already in handcuffs when he was
placed under arrest. Id. at 80, 546 P.2d at 816. Rather, after being
informed by an accomplice that he was armed with two firearms,

                                    8
                          STATE v. SNYDER
                          Opinion of the Court

and aware that he was the subject of an arrest warrant, law
enforcement officers entered the defendant’s motel room with guns
drawn and found him lying on a bed. Id. He was immediately
handcuffed and the officers proceeded to search the nightstand next
to the bed. Id. Our supreme court found the search valid as one
incident to arrest because the search was confined to “an area within
the immediate control of the defendant at the time of arrest.” Id. at
82, 546 P.2d at 818.

¶22          Here, the state has failed to shoulder its burden of
demonstrating the lawfulness of the search. As noted above, Snyder
had been detained in handcuffs and separated from his backpack for
approximately twenty minutes prior to his arrest. The backpack was
in another room, and Snyder was suffering from a significant knee
injury. Thus, unlike Noles, in which the search was confined to an
area within the defendant’s immediate control, the nightstand next
to the bed where he was arrested, Snyder’s backpack was not in an
area within his immediate control at the time of arrest. The search
therefore did not amount to a valid search incident to arrest.

Inevitable Discovery

¶23           Although we conclude the evidence found in Snyder’s
backpack was obtained as the result of an unlawful search,
“[i]llegally obtained physical evidence may be admitted if the State
can demonstrate by a preponderance of the evidence that such
evidence inevitably would have been discovered by lawful means.”
State v. Davolt, 207 Ariz. 191, ¶ 35, 84 P.3d 456, 469 (2004); see also Nix
v. Williams, 467 U.S. 431, 444 (1984). Snyder argues the search of his
backpack could not be justified under the inevitable discovery
doctrine because the search was not inevitable, and any concern for
officer safety or evidence preservation was absent.

¶24          We note at the outset that although the trial court’s
ruling on this matter was based on the doctrine of inevitable
discovery, the state neglected to address this issue in its answering
brief. And, at oral argument, the state represented that it is not
relying on the doctrine in support of its argument that the evidence
from the backpack was properly admitted. Snyder urges us to find



                                    9
                         STATE v. SNYDER
                         Opinion of the Court

the state has conceded that the inevitable discovery doctrine does
not apply and, therefore, does not justify the court’s ruling.

¶25           “Failure to argue a claim usually constitutes
abandonment and waiver of that claim.” State v. Carver, 160 Ariz.
167, 175, 771 P.2d 1382, 1390 (1989). At the same time, however, we
are obliged to uphold a trial court’s ruling if legally correct. See State
v. Boteo-Flores, 230 Ariz. 551, ¶ 7, 288 P.3d 111, 113 (App. 2012). We
need not resolve this dichotomy here, however. “[W]aiver is a
procedural concept that courts do not rigidly employ in mechanical
fashion,” State v. Aleman, 210 Ariz. 232, ¶ 24, 109 P.3d 571, 579
(App. 2005), and we may employ our discretion when determining
whether “to address a significant, albeit waived, issue,” see State v.
Kinney, 225 Ariz. 550, n.2, 241 P.3d 914, 918 n.2 (App. 2010). Given
the constitutional nature of the inevitable discovery exception and
the court’s reliance on it, we choose to address the issue.

¶26            As noted above, the trial court found Snyder’s backpack
inevitably would have been searched once he was arrested and
transported to jail as part of an inventory search. The inventory
search is a “well-defined exception to the warrant requirement.”
Illinois v. Lafayette, 462 U.S. 640, 643 (1983). Specifically, “[a]t the
stationhouse, it is entirely proper for police to remove and list or
inventory property found on the person or in the possession of an
arrested person who is to be jailed.” Id. at 646. But, “[t]he policy or
practice governing inventory searches should be designed to
produce an inventory. The individual police officer must not be
allowed so much latitude that inventory searches are turned into ‘a
purposeful and general means of discovering evidence of crime.’”
Florida v. Wells, 495 U.S. 1, 4 (1990), quoting Colorado v. Bertine,
479 U.S. 367, 376 (1987) (Blackmun, J., concurring).

¶27         In State v. Calabrese, we concluded the inevitable
discovery doctrine did not apply to an “accelerated” booking search
of a defendant arrested for a misdemeanor. 157 Ariz. 189, 191,
755 P.2d 1177, 1179 (App. 1988).5 There, officers arrived at a hospital

      5In State v. Paxton, this court found the discussion of this issue
in Calabrese to be dicta because “[t]here was no need . . . to consider
whether the inevitable discovery exception applied.” 186 Ariz. 580,

                                   10
                        STATE v. SNYDER
                        Opinion of the Court

to find the defendant forcibly detained by security guards for refusal
to leave the grounds. 157 Ariz. at 190, 755 P.2d at 1178. The officers
handcuffed the defendant “because of his agitated state and his
conduct.” Id. After speaking to hospital security personnel, they
decided to arrest the defendant for criminal trespass and searched
his pockets, finding a syringe and cocaine. Id. We held the
inevitable discovery rule was inapplicable. Id. at 191, 755 P.2d at
1179. We first noted that because the offense for which the
defendant had been arrested was a misdemeanor, it was not
inevitable that he would have been subject to an inventory search.
Id.; see A.R.S. § 13-3903(A) (arresting officer may release person
arrested for misdemeanor offense prior to taking them to a law
enforcement facility). We went on to state:

            The legitimate purposes of a booking
            inventory search do not justify a premature
            search performed before the booking
            process has even begun. If we were to
            allow all warrantless searches to be
            justified by the argument that any evidence
            would ultimately have been discovered on
            booking at the jail, police officers would
            have a license to immediately and
            thoroughly search the person and effects of
            any individual arrested without a warrant
            for any minor but bookable offense in the
            hope of discovering evidence of a more
            serious crime. That would result in the
            arrestee being booked on the greater charge
            and the search being justified as an
            accelerated booking search. We do not
            believe that constitutes a permissible
            exception to the requirement for a warrant.



585, 925 P.2d 721, 726 (App. 1996). To the extent the reasoning in
Calabrese amounts to dicta, we nonetheless find it highly persuasive
in connection with the record before us.


                                 11
                         STATE v. SNYDER
                         Opinion of the Court

157 Ariz. at 191, 755 P.2d at 1179.

¶28           Given the record before us, and following the reasoning
of Calabrese, we disagree that the search of Snyder’s backpack was
inevitable. Ives intended to arrest Snyder for shoplifting, mostly
likely a misdemeanor under the circumstances of this case.
See A.R.S. § 13-1805(H). Thus, it was left to Ives’s discretion whether
to take him to jail or release him. See § 13-3903(A).6 Ives testified
that whether a person is booked and transported to jail “depends on
the person, their demeanor, willingness to work with loss
prevention, do they have warrants, their history, do we have a
history with this person of continual shopliftings. So it’s left up to
our discretion.” Furthermore, although Ives testified he had decided
he would be taking Snyder to jail, Snyder was not taken to jail.
Instead, he was taken to the hospital by ambulance. Only later
would he be indicted, prior to any arrest, for those charges
stemming from the search of his backpack.

¶29           The concerns expressed in Calabrese are borne out by the
record in this case. Snyder was never charged with, cited or arrested
for, shoplifting; instead, he was charged with offenses related solely
to the items found in his backpack. And, according to Ives, it is TPD
policy not to bring misdemeanor charges once felony charges have
been obtained. This is done to prevent defendants from pleading to
a misdemeanor charge and having the felony charges dropped as a
result. The reasoning in Calabrese is particularly compelling in light
of these policies and practices.

¶30        The state also argued in the trial court that the search of
Snyder’s backpack was inevitable because TPD general orders

      6 Under  § 13-3903(A), “[i]n any case in which a person is
arrested for a misdemeanor offense or a petty offense, the arresting
officer may release the arrested person from custody in lieu of
taking the person to a law enforcement facility.” Although Ives
stated he had decided to take Snyder to jail, under the statute he
could have changed his mind at any point before reaching the jail
and released him instead. Thus it was not inevitable Snyder would
have been subject to an inventory search.


                                      12
                         STATE v. SNYDER
                         Opinion of the Court

require officers transporting suspects to search them before placing
them in a police vehicle.7 According to Ives, it is standard policy
that all personal property belonging to an arrestee who is being
transported to the Pima County Jail “will be searched prior to it
being placed in [the police] vehicle.” The reason for conducting
such a search is “for [officer] safety and for jail staff safety, and [to]
prevent contraband and other items from getting into the jail.” 8 But,
as noted above, Snyder was not taken to jail and was not transported
in a police vehicle. The state therefore failed to demonstrate that it
was inevitable that his backpack would have been searched incident
to jail booking, which never occurred in the near aftermath of his
arrest, or his transport, which occurred only by ambulance to the
hospital.

¶31          Further, although officer safety is a critically important
concern, it does not universally justify the warrantless search of any
and all items possessed by an arrestee. Ordinarily, when the
arrestee’s property has already been seized, the justifications of
immediate officer safety and evidence preservation no longer apply.

      7 The  state further argued the search of the backpack was
inevitable because “in accompanying [Snyder] to [the hospital],
officers would have had to transport the bag separately from
[Snyder], and check it for weapons before putting [it in] their
vehicle.” According to Ives, however, when a suspect is transported
to the hospital “in general their property will either go with them or
will get put into our prisoner property section.” It was therefore not
inevitable that Snyder’s backpack was going to be searched.
Moreover, the state did not introduce any evidence that TPD officers
routinely, or by formal protocol, search the belongings of
misdemeanants when they are to be transported to the hospital by
ambulance.
      8According   to TPD general orders quoted in the state’s answer
below, “Transporting Officers shall search prisoners prior to placing
them in the vehicle. Hand-carried prisoner property, such as purses,
briefcases, knapsacks, etc., shall likewise be searched for weapons if
it is to be transported in a police vehicle. These items shall not be
transported in the prisoner compartment of the police vehicle.”


                                   13
                         STATE v. SNYDER
                         Opinion of the Court

See Chadwick, 433 U.S. at 15 (finding that upon law enforcement
officers’ removal of luggage or other personal property from
person’s exclusive control, danger no longer exists that person
“might gain access to the property to seize a weapon or destroy
evidence,” and search of property not incident to arrest); see also
Lafayette, 462 U.S. at 649 (Marshall, J., concurring) (“[A]lthough a
concern about weapons might have justified seizure of the bag, such
a concern could not have justified the further step of searching the
bag following its seizure.”). “Of course, there may be other
justifications for a warrantless search of luggage taken from a
suspect at the time of his arrest; for example, if officers have reason to
believe that luggage contains some immediately dangerous
instrumentality.” Chadwick, 433 U.S. at 15 n.9 (emphasis added).
But Ives gave no such reason, nor does the record contain any
expression of any reason to believe Snyder’s backpack contained an
immediately dangerous instrumentality prior to the search.

                              Disposition

¶32          For the foregoing reasons, we hold the trial court erred
in denying Snyder’s motion to suppress the evidence resulting from
the search of his backpack. Accordingly, we reverse the court’s
ruling, vacate the convictions and sentences, and remand for further
proceedings consistent with this opinion.




                                   14